EXHIBIT 10.19
This Document Constitutes Part of a
Prospectus Covering Securities that Have Been
Registered Under the Securities Act of 1933
2008 Restricted Stock Unit Grant Agreement
     This Grant is made as of the 1st day of March, 2008 (“Date of Grant”) by
Anixter International Inc., a Delaware corporation (the “Company”), to
«FirstName» «LastName» (“Participant”).
     Section 1. Grant of Stock Units. On the terms and conditions stated herein,
the Company hereby grants to the Participant «RSU» stock units (“Units”),
convertible to shares of the Company on a one-for-one basis.
     Section 2. Vesting, Conversion and Forfeiture. One third of the Units shall
vest on each anniversary of the Date of Grant beginning with the «VestAnniv»
anniversary of the Date of Grant. Units shall convert to shares of stock on the
date they vest. If at a time the Units are not vested (i) Participant’s
employment with Company is terminated or (ii) any transfer of the Units shall be
made in violation of this Agreement, the Units and any distributions thereon
shall be forfeited and, in the case of transfer, may be reacquired by the
Company, upon notice to Participant or any transferee, at no cost to the
Company.
     Section 3. Prohibited Transfers. Any sale, hypothecation, encumbrance or
other transfer of Units is prohibited unless the same shall have been consented
to in advance in writing by the Company (which consent may be withheld in the
sole discretion of the Company).
     Section 4. Withholding Taxes. As a condition to the grant, vesting or
conversion of the Units acquired hereunder, the Company shall withhold the
number of whole Units required for the satisfaction of any Federal, state or
local withholding tax obligations that may arise in connection therewith.
     Section 5. Retention of Certificate and Any Distributions. The Treasurer or
any Assistant Treasurer shall retain on behalf of Participant, until the Units
are converted, all certificates and distributions pertaining to the Units. Upon
conversion and subject to the withholding of the number of Units sufficient for
payment of withholding tax, the certificates and all distributions (with or
without interest on any cash distributions, as determined from time to time by
the Company in its sole discretion) shall be delivered to Participant.
     Section 6. Parties in Interest. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto, their respective heirs,
executors, administrators, successors, assigns and personal representatives.
     Section 7. Specific Performance. In the event of a breach of this Agreement
by any party hereto, any other party hereto shall be entitled to secure specific
performance of this Agreement in any court of competent jurisdiction.

 



--------------------------------------------------------------------------------



 



2008 Restricted Stock Unit Grant Agreement
Page 2
     Section 8. Notices, etc. All notices and other communications required or
permitted hereunder will be in writing and will be mailed by first-class mail,
postage prepaid, addressed (a) if to Company at:
2301 Patriot Boulevard
Glenview, Illinois 60026
Attn: General Counsel
or at such address as Company will have furnished to Participant in writing, or
(b) if to Participant at:
Then current address in
the records of Company.
or at such other address as Participant will have furnished to Company in
writing in accordance with this Section.
     All notices and other communications to be given hereunder shall be given
in writing. Except as otherwise specifically provided herein, all notices and
other communications hereunder shall be deemed to have been given if personally
delivered to the party being served, or two business days after mailing thereof
by registered mail, return receipt requested, postage prepaid, to the requisite
address set forth above (until notice of change thereof is served in the manner
provided in this Section).
     Section 9. No Right to Employment. Nothing in this Agreement or in the act
of granting the Units to Participant shall give Participant any rights to
continue to be employed by Company.
     In Witness Whereof, the Company has caused this Grant to be executed on its
behalf by its officer duly authorized to act on behalf of the Company.
Anixter International Inc.
   a Delaware corporation

                                                           

 